Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/21 has been entered.
Claims 1-7, 10-17, 22-36 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-17 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 22, in light of the specification, it is not understood what is encompassed by “directly connected”. The language appears to suggest that there is no intervening element or space between the valve assembly and the storage vessel. However, with the specification and drawings of the instant application, it appears that there are components between them, as for example, adapter (250; Fig. 2) and coupling elements (570, 560; Fig. 3). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 10-13, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shkolnikov et al. (6,523,860) in view of Chung et al. (8,973,746).
	Regarding claims 1 and 22-23, Shkolnikov discloses a fuel canister for use with a combustion power tool, comprising: a storage vessel (i.e. canister 14); a valve assembly (13) including at least one valve to release fuel gas (Fig. 4), directly connected to the storage vessel by the connection of adapter (16) with (98); the valve assembly being removably coupled to the storage vessel; a coupling device (16, 98) , the coupling device including a first coupler (16) attached to the storage vessel and a second coupler (98) attached to the valve assembly (Figs. 2-4); and an outlet attached to the valve assembly to supply gas to the power tool (Fig. 1), but fails to disclose wherein the canister (14) is a refillable hydrogen storage vessel containing metal hydride. Chung teaches the concept of a refillable hydrogen storage vessel containing metal hydride for the purpose of providing a hydrogen storage apparatus that can efficiently increase the thermal conduction efficiency during absorbing or releasing hydrogen. It would have been obvious to one having ordinary skills in the art to have provided Shkolnikov’s canister as a hydrogen refillable storage vessel as taught by Chung in order to 
	Additionally regarding claim 1, it is noted that Shkolnikov’s storage vessel comprises adapter (16) removably attached therein, and valve assembly comprises adapter (98). However, the fact that adapter 16 is removably attached to the storage vessel is irrelevant since once adapter 16 is attached to the storage vessel 14, they both form a whole unit capable of being directly connected to the valve assembly by inserting (98) into (16). Thereby, attachment of adapter (16) with (98) directly connects the valve assembly to the storage vessel without any intervening element. 
	Regarding claims 2, 4-7, 10-13 and 15, Shkolnikov discloses wherein the first coupler (16) is a female fitting and the second coupler (98) is a male fitting to couple the first coupler and the second coupler together; a housing member (11) having a first end portion and a second end portion; and an outlet adapter attached to the first end portion of the housing member, wherein storage vessel and the valve assembly are disposed inside of the housing member; a housing 11 and support portions as shown inside housing 11 (Figs. 1 and 4).
Allowable Subject Matter
Claims 3, 8-9, 14 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24-36 are allowed.
Response to Arguments
Applicant's arguments filed 06/22/21 have been fully considered but they are not persuasive. Applicant contends that Shkolnikov describes an arrangement with the fuel cell 14 connected to the adapter 16 and the adapter 16 connected to the fuel metering valve 13. In contrast, independent claims 1 and 22 recite a different arrangement with the valve assembly being directly connected to the refillable hydrogen storage vessel. As further explained in Applicant’s specification, “when an element is referred to as being directly on, directly connected to or directly coupled to another element or layer, there are no intervening elements or layers present.” Specification at [0091].
This is not found persuasive as claims are given their broadest reasonable interpretation consistent with the specification. In this instance case, as explained above in the rejection, it is unclear as to how the fuel canister and the valve assembly are connected together without any intervening element between them if both embodiments of Figs. 2 and 3 show intervening elements between the canister and the valve such as adapter 250 and coupling 550. 
The attachment of Shkolnikov’s adapter 16 with fuel cell 14 creates a whole unit directly connected to the valve assembly 13. The fact that the adapter 16 and fuel cell 14 are removable components is irrelevant.
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731